Case 1:20-cv-01008-PLM-RSK ECF No. 31, PageID.1614 Filed 01/07/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 WINERIES OF THE OLD MISSION
 PENINSULA ASSOC., et al.,
      Plaintiffs,
                                                     Case No. 1:20-cv-1008
 v.
                                                     HONORABLE PAUL L. MALONEY
 TOWNSHIP OF PENINSULA,
     Defendant.
 ____________________________/


                 ORDER DISMISSING MOTION TO DISMISS AS MOOT

         On December 11, 2020, Defendant Township of Peninsula filed a motion to dismiss the

complaint pursuant to Fed. R. Civ. P. 12(b)(1) and (6) (ECF No. 22). On January 4, 2021, Plaintiff

filed an amended complaint as a matter of course pursuant to Fed. R. Civ. P. 15(a)(1) (ECF No.

29) When filed, an amended complaint supersedes the original complaint, which becomes a

nullity. See Drake v. City of Detroit, 266 F.App’x 444, 448 (6th Cir. 2008); Klyce v. Ramirez, 852

F.2d 568, 1988 WL 74155, at * 3 (6th Cir. July 19, 1998) (per curiam) (unpublished table opinion)

(collecting cases from other circuits). An amended complaint filed after a motion to dismiss has

been filed renders the motion to dismiss moot. See Bancoult v. McNamara, 214 F.R.D. 5, 13

(D.D.C. 2003) (“Because the original complaint now is superseded by the amended complaint, the

court denies without prejudice all pending motions pertaining to the original complaint.”).

Accordingly, the motion to dismiss the complaint (ECF No. 22) is DISMISSED AS MOOT.

       IT IS SO ORDERED.

Date: January 7, 2021                                /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
